Citation Nr: 9909973	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-32 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock. 

In a June 1997 rating action, the RO increased a 30 percent 
rating in effect for post-traumatic stress disorder to 50 
percent.  In a June 1997 signed statement, the veteran 
indicated that he was satisfied with the 50 percent rating 
and the effective date of the increase.  Accordingly, the 
June 1997 award represents a complete grant of the benefit 
being sought and the issue of an increased rating for post-
traumatic stress disorder is not before the Board for 
appellate consideration. 

The issues of service connection for hearing loss and 
tinnitus will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Service connection for hypertension was denied by the RO 
in October 1982.  The veteran did not perfect a timely appeal 
of that decision.

3.  The evidence received subsequent to the unappealed 
October 1982 rating decision of the RO does not tend to show 
that his current hypertension is related to service or any 
incident therein.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision, which denied 
entitlement to service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 1991)

2.  The evidence received subsequent to the unappealed 
October 1982 RO decision is not new and material, and does 
not serve to reopen the claim for entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Furthermore, service connection will be granted for 
hypertension if it is manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the October 1982 
decision may be briefly summarized.  The veteran's service 
medical records reveal that the veteran underwent a physical 
examination in November 1942.  The examination report shows 
that the veteran's blood pressure was 134/84 with a normal 
heart and blood vessels.  A report of physical examination 
dated in December 1945 shows that the veteran's blood 
pressure was 122/88 with a normal heart, arteries, veins, and 
a full and regular character of pulse.  

The VA examination report dated in August 1982 shows that the 
veteran's blood pressure was 164/100, 164/102, and 168/100.  
Examination of the heart showed that A2 was louder than P2 
and that there was regular rhythm, no murmurs, and no 
clinical evidence of cardiomegaly.  A diagnosis of 
hypertension was provided.  

In its October 1982 rating decision, the RO denied 
entitlement to service connection for hypertension, as it was 
not shown that the hypertension was incurred in or aggravated 
by the veteran's service.  The veteran was notified of this 
decision and of his appellate rights.  The veteran did not 
appeal this decision, and thus it became final. See 
38 U.S.C.A. § 7105(c) (West 1991). However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1998). 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the United States Court of Appeals for Veterans Claims 
(Court) held that that in making a determination as to 
whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.

Subsequently received were VA and private medical records 
covering a period of treatment from 1991 to 1997 during which 
time the veteran was treated for cardiovascular disease, to 
include hypertension.  A private medical record dated in 
September 1992 shows that the veteran underwent two-vessel 
bypass surgery in 1987 and that he continued to experience 
discomfort associated thereto.  An impression of hypertension 
not well controlled was provided.

In a September 1996 letter the veteran indicated that he was 
not claiming that his hypertension was secondary to his 
service connected post-traumatic stress disorder. The veteran 
testified at a hearing before the RO in March 1997.  He 
stated that he was unaware of that he had high blood pressure 
during service, but that he first became aware that he had 
hypertension in the 1960's when he would pass out.  

The Board does not dispute that fact that the veteran has 
hypertension, which is controlled by medication.  This fact 
is confirmed by the post-service medical records, which were 
on file at the time of the prior unappealed decisions by the 
RO, and by the subsequent medical evidence.  The veteran's 
hearing testimony in this regard and the subsequent medical 
records are cumulative in nature.

To summarize, hypertension was initially diagnosed in August 
1982.  The additional medical records received subsequent to 
the October 1982 decision pertain to treatment for 
hypertension more than 30 years following service.   This 
evidence does not tend to show any relationship between any 
current hypertension and service or any injury, which 
occurred during service.  It is cumulative in nature.  
Likewise, the statements and testimony of the veteran are 
cumulative in nature.  

Therefore, it is the Board's judgment that the evidence of 
record subsequent to the October 1982 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, this evidence is not new and material and the 
veteran's claim has not been reopened.


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for hypertension is denied.


REMAND

The veteran is asserting that his hearing loss and tinnitus 
resulted from noise exposure while engaging the enemy at Iwo 
Jima.  The record reflects that he was involved in combat 
during World War II.  A November 1996 VA outpatient report 
contains a diagnosis of sensorineural hearing loss due to 
acoustic trauma.  In view of this evidence the Board is of 
the opinion that a VA examination is warranted.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims. 

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological examination, any other 
testing deemed necessary should be 
performed.  The examiner should elicit a 
detailed history from the veteran of 
noise exposure during service and since 
his release from service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render any 
opinion as to whether it is as least as 
likely as not that the hearing loss and 
tinnitus (if diagnosed) are related to 
the veteran's military service, to 
include in service acoustic trauma.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the veteran 
should be furnished a supplemental statement of the case, and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



